In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated August 15, 1966, which, without a hearing, denied his application to vacate a judgment of the former County Court, Kings 'County, rendered May 24, 1960, convicting him of attempted grand larceny in the second degree, on his guilty plea, and imposing an indefinite penitentiary sentence. Order affirmed. Defendant’s attack on the judgment is based on his contention that the facts elicited from him by the court at the time he pleaded guilty did not spell out the crime to which he *570pleaded guilty and that in such case the court could not accept the guilty plea and impose sentence. The alleged error, if in fact it exists, would be one that appears on the face of the record. Hence, coram nobis is not an availably remedy (People v. Sadness, 300 N. Y. 69, 74; People v. McGuire, 13 A D 2d 794). In any event, we have examined the record and it is our opinion that on the merits defendant has not shown that the alleged error occurred or that he has a right to the relief he requests or that the interests of justice warrant the grant of such relief. Beldock, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.